***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    WILLIAM O’BRIEN v. CITY OF NEW HAVEN
                  (SC 20069)
      Palmer, McDonald, D’Auria, Mullins, Kahn and Ecker, Js.
   Argued December 13, 2018—officially released February 26, 2019

                        Procedural History

   Action for indemnification of attorney’s fees and
costs incurred by the plaintiff in defending a separate
action brought against him, and for other relief, brought
to the Superior Court in the judicial district of New
Haven and tried to the court, Frechette, J.; judgment for
the plaintiff, from which the defendant and the plaintiff
filed separate appeals with the Appellate Court, where
the appeals were consolidated; thereafter, the Appellate
Court, Sheldon, Prescott and Elgo, Js., affirmed the trial
court’s judgment, and the defendant, on the granting of
certification, appealed to this court. Appeal dismissed.
  Proloy K. Das, with whom was Rachel Snow Kind-
seth, for the appellant (defendant).
  Vincent F. Sabatini, for the appellee (plaintiff).
                                  Opinion

   PER CURIAM. The plaintiff, William O’Brien, the for-
mer tax assessor of the defendant, the city of New
Haven (city), commenced this action, seeking indemni-
fication pursuant to General Statutes § 7-101a (b)1 for
the attorney’s fees and costs he incurred in successfully
defending himself in a prior action brought by a third
party, Tax Data Solutions, LLC. Following a court trial,
the court rendered judgment for O’Brien and awarded
him the attorney’s fees and costs he incurred in that
prior action. On appeal to the Appellate Court, the city
claimed that the trial court incorrectly concluded that
O’Brien’s claim was not time barred under § 7-101a (d),
which provides that no action against a municipality
for indemnification under § 7-101a may be maintained
unless that action is ‘‘commenced within two years after
the cause of action therefor arose nor unless written
notice of the intention to commence such action and
of the time when and the place where the damages
were incurred or sustained has been filed with the clerk
of such municipality within six months after such cause
of action has accrued.’’ The Appellate Court rejected
the city’s claim, holding that the ‘‘cause of action’’
referred to in § 7-101a (d) is the cause of action for
indemnification and not, as the city had maintained,
the earlier, underlying action in which the attorney’s
fees and costs were incurred. See O’Brien v. New
Haven, 178 Conn. App. 469, 487–88, 175 A.3d 589 (2017).
The Appellate Court therefore concluded that the pre-
sent indemnification action did not arise until judgment
had been rendered for O’Brien in the action brought
against him by Tax Data Solutions, LLC. See id. Because
O’Brien commenced the present action within two years
of that date and provided the statutorily required notice
within six months of that date, the Appellate Court
further concluded that the trial court properly had
determined that the present action was timely. See id.,
488. We granted the city’s petition for certification to
appeal, limited to the following issue: ‘‘Did the Appellate
Court properly affirm the judgment of the trial court
interpreting when [O’Brien’s] cause of action for indem-
nification accrued for the purposes of the notice
requirement and time limitations set forth in . . . § 7-
101a (d)?’’ O’Brien v. New Haven, 328 Conn. 909, 178
A.3d 1041 (2018).
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
      The appeal is dismissed.
  1
   General Statutes § 7-101a (b) provides generally that a municipality shall
indemnify any municipal officer or employee who, having been sued for
malicious, wanton or wilful acts, or ultra vires acts in the discharge of his
or her duties, incurs ‘‘financial loss and expense, including legal fees and
costs,’’ arising out of such action, unless a judgment has been rendered
against that officer or employee for any such acts. In its separate action
against O’Brien, Tax Data Solutions, LLC, alleged that he had engaged in
malicious, wanton or wilful acts or ultra vires acts, but the trial court in
that case rendered judgment for O’Brien.